                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO

IN RE:                                      )      BANKRUPTCY CASE NO.: 19-16903
                                            )
         URBAN V LEE                        )      CHAPTER 13 PROCEEDING
         JANICE M LEE                       )
                                            )      JUDGE ARTHUR I HARRIS
                DEBTOR(S)                   )
                                            )      OBJECTION TO PROOF OF CLAIM #3 FILED
                                            )      BY THE INTERNAL REVENUE SERVICE


         Now come the Debtors, Urban and Janice Lee, by and through counsel, and

hereby object to the Proof of Claim No. 3 filed by the Internal Revenue Service for the

following reasons:

         1. The Internal Revenue Service has filed a claim asserting Debtors have failed

to file taxes for the calendar year of 2016.

         2. The sum total of priority taxes and interest the creditor claims is due and owing

for said year is $28,056.45, which is the largest percentage of Debtors’ priority tax

obligation in said proof of claim.

         3. The Debtors have filed Income Tax Form 1040 for 2016 and will re-submit it

for review by the Internal Revenue Service.

         4. The Debtors believe any tax liability owed to the IRS will be significantly

reduced by the aforestated filing.

         5. In the alternative, if the instant Objection is not granted, Debtors would request

a continuance to amend their schedules and plan to reflect any amendments if

necessary.

         Wherefore based on the foregoing, the Debtors move this Honorable Court to

grant their Objection to the Proof of Claim No. 3 filed by the Internal Revenue Service.




19-16903-aih      Doc 21     FILED 01/18/20     ENTERED 01/18/20 22:41:28         Page 1 of 3
                                    Respectfully submitted,

                                     J.P. AMOURGIS & ASSOCIATES

                                     /s/ Y. Eric Holtz
                                     Y. Eric Holtz (0084326)
                                     Attorney for Debtors
                                     3200 West Market Street, Ste. 106
                                     Akron, Ohio 44333-3324
                                     Phone: (330) 535-6650
                                     Fax: (330) 535-2205
                                     yeholtz@amourgis.com




                               CERTIFICATE OF SERVICE

I certify that on January 18, 2020 a true and correct copy of the foregoing was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are
listed on the court’s Electronic Mail Notice List:

      Lauren A Helbling           served electronically
      United States Trustee       served electronically

And by regular U.S. mail, postage prepaid, on:

Internal Revenue Service
Centralized Insolvency Operation
PO Box 7346
Philadelphia, PA 19101-7346

Internal Revenue Service -Insolvency Group 6
1240 E. 9th Street, Room 493
Cleveland, OH 44199

Office of the United States Attorney
Attn: Civil Process Clerk
Carl B. Stokes United States Court House
801 West Superior Avenue, Suite 400
Cleveland, Ohio 44113-1852




19-16903-aih    Doc 21    FILED 01/18/20     ENTERED 01/18/20 22:41:28       Page 2 of 3
Attorney General of the United States
U.S. Department of Justice Tax Division
Civil Trial Section, Northern Region
P.O. Box 55, Ben Franklin Station
Washington, D.C. 20044

Attorney General of the United States
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-0001

                                          /s/ Y. Eric Holtz
                                          Y. Eric Holtz (0084326)




19-16903-aih   Doc 21    FILED 01/18/20      ENTERED 01/18/20 22:41:28   Page 3 of 3
